DETAILED ACTION
This action is responsive to the amendments/remarks filed 6/27/2022 with a request for continued examination filed 7/22/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.
 
Claim Status
Claims 2-4 and 6-14 are pending.
Claims 7-9 and 13 are withdrawn.
Claims 1 and 5 are cancelled.
Claim 14 is new.
Claims 2, 4, 6, and 10-12 are currently amended.

Claim Objections
Claim 2 is objected to due to the following minor informality: in lines 12-13, the limitation “and having a pump configured to” is ambiguous on its own, since the subject of “and having” is not clearly specified. In light of the disclosure, the phrase should be indented on the next line such that “a pump” is positively recited as a feature of the apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2-4, 6, 10-12, and 14 (all pending, non-withdrawn claims) are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (JP-2015088603A, using the attached machine translation) in view of Yi (US Pub. 2007/0102023) or, alternatively, over Kamimura (JP-2015088603A) in view of Yi (US Pub. 2007/0102023) and Nakada (US Patent 5,470,421).
Regarding claim 2, Kamimura teaches a substrate processing apparatus (par. [0016] of the machine translation and Fig. 1, entirety, comprising: 
a substrate processing tub ([0016] and Fig. 1, processing tank #10 with inner tank #10a) configured to store an etching liquid and immerse a substrate for etching ([0016] and Fig. 1, wafer “W” and phosphoric acid etching solution “E”), 
an outer tub provided around the substrate processing tub ([0016] and Fig. 1, tank #10b);
a phosphoric acid processing liquid supply unit ([0019] and Fig. 1, etching solution tank #15A) configured to supply a phosphoric acid processing liquid ([0020] and Fig. 1, phosphoric acid with fluid connection to tank #10); 
a SiO2 precipitation inhibitor supply unit ([0019] and Fig. 1, tank #15B) configured to supply a SiO2 precipitation inhibitor ([0019]: low Si concentration phosphoric acid); and
a first circulation path ([0016] and Fig. 1, circulation line #20) configured to circulate the etching liquid stored in the substrate processing tub ([0016]), one end of the first circulation path being connected to the outer tub (Fig. 1, one end of #20 connected to #10b), and the other end of the first circulation path being connected to the substrate processing tub (Fig. 1, opposite end of #20 connected to nozzles #12 of tank #10).Page 2 of 12Appl. No. 16/144,016Submission dated January 28, 2021Response to Office action dated October 29, 2020

Kamimura does not teach a reserve tank configured to store a reserve liquid generated by mixing the phosphoric acid processing liquid supplied from the phosphoric acid processing liquid supply unit and the second processing liquid supplied from the second processing liquid supply unit, nor a supply line configured to directly connect the reserve tank and the outer tub, and having a pump configured to supply the reserve liquid stored in the reserve tank to the outer tub, nor a second circulation path configured to circulate the reserve liquid stored in the reserve tank.
However, Yi teaches a reserve tank (Yi – [0046] and Fig. 1, mixing tank #342) configured to store a reserve liquid generated by mixing the phosphoric acid processing liquid supplied from the phosphoric acid processing liquid supply unit and the second processing liquid supplied from the second processing liquid supply unit (Yi – [0046]: mixes additive and phosphoric acid solution), a supply line configured to directly connect the reserve tank and the outer tub (Yi – [0039] and Fig. 1, line #310 connects to outer bath #120b and mixing tank #342, thus would be capable of directly connecting the line itself clearly demonstrates its ability to couple to at least two elements), and having a pump (Yi – [0039] and Fig. 1, pump #370) configured to supply the reserve liquid stored in the reserve tank to the outer tub (Yi – Fig. 1, #342 is fluidly connected to #120b and capable of delivering fluid as such via pump #370), and a second circulation path (see annotated Yi Fig. 1 below) configured to circulate the reserve liquid stored in the reserve tank (Yi – [0039] and as below, pump #370 capable of circulation fluid through the annotated path).

    PNG
    media_image1.png
    252
    321
    media_image1.png
    Greyscale

Kamimura and Yi both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Kamimura apparatus to include the reserve tank/supply line of Yi in order to provide uniform mixing of an additive/phosphoric acid solution (Yi – [0046]).

To clarify the record, the claim limitations “configured to store an etching liquid and immerse a substrate for etching”, “configured to supply a phosphoric acid processing liquid”, “configured to supply a SiO2 precipitation inhibitor”, “configured to store a reserve liquid generated by mixing the phosphoric acid processing liquid supplied from the phosphoric acid processing liquid supply unit and the SiO2 precipitation inhibitor supplied from the SiO2 precipitation inhibitor supply unit”, “configured to directly connect the reserve tank and the outer tub”, “configured to supply the reserve liquid stored in the reserve tank to the outer tub”, “configured to circulate the etching liquid stored in the substrate processing tub”, and “configured to circulate the reserve liquid stored in the reserve tank” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
Modified Kamimura would be capable of performing the intended uses set forth above. Additionally, while modified Kamimura does not explicitly teach an “SiO2 precipitation inhibitor”, it would be capable of storing and dispensing such a material and meeting the claimed limitations if it was used in tank #15B of Kamimura.

Alternatively/additionally, as stated above, modified Kamimura does not explicitly teach that the second processing liquid supply unit is a SiO2 precipitation inhibitor supply unit configured to supply a SiO2 precipitation inhibitor (emphasis added to show that Kamimura teaches the structural elements of the limitation, but not the precise chemicals used therein).
However, Nakada teaches supplying a SiO2 precipitation inhibitor (Nakada – C2, L25-33: supplying hydrogen fluoride) to a phosphoric acid etching solution to eliminate silicon compounds/precipitates in solution (Nakada – C1, L14-24 and C2, L46-51).
Modified Kamimura and Nakada both teach semiconductor processing apparatuses and their related structures, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the second processing liquid supply unit as taught by modified Kamimura to contain/supply hydrogen fluoride, an SiO2 precipitation inhibitor, in order to remove silicon impurities from an etching solution (Nakada – C2, L46-51) without the need of filters (Nakada – C1, L40-52) or frequent replacement of the etching solution (Nakada – C1, L61-C2, L1).

Regarding claim 3, the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). Kamimura specifically teaches, however, that the phosphoric acid processing liquid contains a high silicon concentration (Kamimura – [0019]: phosphoric acid solution in tank #15A contains silicon concentration within a predetermined range) whereas Yi teaches the structural limitations of the reserve tank.

	
Regarding claims 4 and 10, Kamimura does not teach a mixer configured to mix the SiO2 precipitation inhibitor into the phosphoric acid processing liquid. 
However, Yi teaches a mixer (Yi – [0046]: mixing tank #342 has a mixer not shown).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Kamimura apparatus to include mixer of Yi in order to provide uniform mixing of an additive/phosphoric acid solution (Yi – [0046]).
The remainder of the claim are merely intended uses of the mixer and are given patentable weight to the extent that the prior art structure would be capable of performing the intended uses. See MPEP 2114(II). The modified Kamimura apparatus would be capable of performing the intended use since Yi teaches the structural elements of the claim including mixing an additive and a phosphoric acid solution (Yi – [0046]), which could be operated at any temperature desired. 
Furthermore, the Examiner notes “a room temperature” is an extremely broad temperature that reads upon “hot rooms” and “cold rooms”, in addition to “ambient temperature rooms”.

Regarding claims 6 and 11, Kamimura does not teach a mixer configured to mix the SiO2 precipitation inhibitor into the phosphoric acid processing liquid. 
However, Yi teaches a mixer (Yi – [0046]: mixing tank #342 has a mixer not shown).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Kamimura apparatus to include mixer of Yi in order to provide uniform mixing of an additive/phosphoric acid solution (Yi – [0046]).

The remainder of the claim is merely an intended use of the mixer and is given patentable weight to the extent that the prior art structure would be capable of performing the intended uses. See MPEP 2114(II). The modified Kamimura apparatus would be capable of performing the intended use since Yi teaches the structural elements of the claim including mixing an additive and a phosphoric acid solution (Yi – [0046]), which could be mixed via a turbulent mixing depending on how the solutions were introduced into the tank #342 (Yi – Fig. 1). 

Regarding claim 12, the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The modified Kamimura apparatus would be capable of performing the intended use since Yi teaches the structural elements of the claim including mixing an additive and a phosphoric acid solution (Yi – [0046]), which could be mixed via a turbulent mixing depending on how the solutions were introduced into the tank #342 (Yi – Fig. 1).

Regarding claim 14, the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The modified Kamimura apparatus would be capable of performing the intended use since Yi teaches line #310 connected to mixing tank #342 and outer bath #120b. Thus, the line is capable of connecting the reserve tank and an upper side from a physical viewpoint, and also connects the two elements since a contiguous pathway can be formed between the tank #342 and an upper side of outer bath #120b.

Response to Arguments
As discussed during the Interview 21-JUN-2022, the Examiner agrees that the amendments to claims 4, 6, and 10-12 are sufficient to overcome the previous section 112 rejections, thus the rejections of all claims under section 112(a) and 112(b) are withdrawn.

Applicant has corrected a minor informality with claim 2, thus the objection to claim 2 is withdrawn.

Applicant argues (Remarks, pgs. 9-11) that the amendment to claim 2 regarding “a supply line configured to directly connect the reserve tank and the outer tub” distinguishes the claim over the prior art of record, notably Yi. Respectfully, the Examiner disagrees.
Principally, the claim language does not establish wherein the supply line directly connects the reserve tank and the outer tub. Rather, by using the term “configured to”, the only structural limitation added to the claims is the capability of the supply line to connect the reserve tank and the outer tub. Such a capability can be met if the supply line of the Yi reference would be capable of directly connecting the reserve tank to the outer tub. Since Yi clearly teaches (see Fig. 1) wherein the line #310 (supply line) connects to the mixing tank #342 (reserve tank) and the outer bath #120b (outer tub), it would be capable of directly connecting the mixing tank and the outer bath, and thus meets the limitations of the claim.
Applicant is too narrowly interpreting the limitation of the amended claim as requiring a direct physical connection between the reserve tank and the outer tub via the supply line, when the claim is not so limited. As such, the arguments are not persuasive.

Regarding Applicant’s assertions that Yi does not teach a phosphoric acid solution containing an additive such as SiO2 precipitation inhibitor (Remarks, pg. 10), the limitations of claim 2 where such chemicals are mentioned are all part of an intended use of the apparatus. As such, the prior art of record has been evaluated for a capability to process substrates using phosphoric acid and anything that can be reasonably considered as a “SiO2 precipitation inhibitor” in light of the disclosure. As the Examiner has addressed such a capability, the limitations continue to be met by the prior art of record, and the arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT SWEELY/Examiner, Art Unit 1718  

/Benjamin Kendall/Primary Examiner, Art Unit 1718